Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 5, 2015

                                        No. 04-15-00090-CR

                                     Anthony Alex DELEON,
                                           Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-1992-CR-B
                          The Honorable William Old, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant; he
has informed appellant of his right to review the record and file his own brief; he has explained
to appellant the procedure for obtaining the record; and he has provided appellant with a motion
for this purpose. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

         If appellant desires to file a pro se brief, he must do so within forty-five days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. Appellant may obtain a copy of the
appellate record by filing a written motion not later than fourteen days from the date of this
order. If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
thirty days after the pro se brief is due.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).
       We further ORDER the Clerk of this Court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court